In re Thomas, Harold; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. A, No. 986334; to the Court of Appeal, Fifth Circuit, No. 04-KH-114.
Granted for the sole purpose of transferring the application to the district court for enforcement of its order of February 11, 2004 directing the court reporter to produce transcripts, if it has not done so already. The district court is directed to provide this Court with a copy of its ruling.